NUMBER 13-13-00589-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                       Appellant,

                                          v.

JAIME ARREDONDO,                                                           Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                                      ORDER

            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On October 30, 2013, the Honorable Nanette Hasette, Judge of the 28th District Court of

Nueces County, Texas, granted a motion to suppress evidence. The State has filed a

notice of appeal and has requested a stay in the trial court’s proceedings pending
disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e) (West 2006

& Supp. 2013).

       The Court, having examined and fully considered the motion for stay of

proceedings, is of the opinion that this motion should be granted. Accordingly, the

motion for stay is GRANTED, and the trial court's proceedings are ordered STAYED

pending disposition of the State’s appeal.

                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of December, 2013.




                                             2